Citation Nr: 1037154	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected scar, residual of a shell fragment wound, inferior to 
the right mandible, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
which increased the Veteran's service-connected scar disability 
rating to 10 percent. 


FINDING OF FACT

The Veteran's service-connected scar, which is inferior to the 
right mandible, measures 1/2 inch by 1/8 inch.  Gross distortion 
or asymmetry is not present. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
scar, residual of a shell fragment wound, inferior to the right 
mandible, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in December 2007.  This letter informed the Veteran of 
what evidence was required to substantiate an increased rating 
claim and of his and VA's respective duties for obtaining 
evidence.  The December 2007 letter also informed the Veteran as 
to the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision. Because 
VCAA notice in this case was accomplished prior to the initial 
AOJ adjudication that denied the claim, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, VA 
outpatient medical records and a VA examination report.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in January 2008.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's medical records, recorded his current complaints, 
conducted an appropriate physical examination and rendered a 
diagnosis and opinion consistent with the remainder of the 
evidence of record, and pertinent to the rating criteria.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  While the record does not 
reflect that the January 2008 examiner reviewed the Veteran's 
claims folder, the Veteran is not prejudiced thereby as the 
examiner considered the Veteran's medical records and medical 
history as reported by the Veteran which is consistent with that 
contained in the Veteran's claims folder.  The Board therefore 
concludes that the examination is adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Specific rating criteria

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case the Veteran filed his claim in November 2007.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.

Under Diagnostic Code 7800 [disfigurement of the head, face, or 
neck] a 10 percent evaluation is warranted for one characteristic 
of disfigurement.  Visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three characteristics 
of disfigurement, is assigned a 30 percent evaluation.  Visible 
or palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement, is assigned a 50 
percent evaluation.  An 80 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more inches 
(13 or more cm.) in length; scar at least one- quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; skin 
hypo- or hyper- pigmented in an area exceeding six square inches 
(39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39-sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39-sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39-sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts supra.  
One diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio, supra.

The Veteran's service-connected scar is currently rated under 
Diagnostic Codes 7800-7804.  Under Diagnostic Code 7804, a 10 
percent disability rating is assigned for scars which are 
superficial, painful on examination.  This is the disability 
rating that has been assigned to the Veteran's service-connected 
scar and it represents the maximum schedular rating available 
under this Diagnostic Code.  

Based on the Veteran's complaints that his scar results in a 
diminished range of motion in his neck, the Board has considered 
rating the Veteran under Diagnostic Code 7805 [scars, other] 
which would require the adjudicator to rate based on limitation 
of function of the affected part.  In support of his claim he has 
submitted a September 2007 MRI report which indicates that he has 
arthritis of the cervical spine with some degree of nerve 
impairment.  Notwithstanding the Veteran's complaints, the 
September 2007 MRI report does not indicate that the Veteran's 
range of motion has been affected by his service-connected scar.  
Furthermore, the January 2008 VA examiner specifically stated 
that the Veteran's scar does not result in limitation of motion 
or loss of function.  Therefore, while the Board has considered 
the Veteran's statements, greater weight of probative value is 
assigned to the opinion of the VA examiner.  Although the Veteran 
is competent to testify as to symptoms such as a diminished range 
of motion, the record does not indicate that he has the relevant 
medical experience or training to opine on complex medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In this case, Diagnostic Code 7800 is deemed by the Board to be 
the most appropriate code, primarily because it pertains 
specifically to the disability at issue (a scar of the head, face 
or neck) but also because it provides specific guidance as to how 
symptoms of this disability are to be evaluated.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  Accordingly, the 
Board will rate the Veteran's service-connected scar under 
Diagnostic Code 7800.

Schedular rating

The Veteran's service-connected scar is currently assigned a 10 
percent disability rating.  In order to warrant a 30 percent 
evaluation, the evidence must show visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.

The visible or palpable tissue loss and gross distortion or 
asymmetry criteria are conjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed in 
the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned]; see also Tatum v. 
Shinseki, 23 Vet. App. 152 (2009) [holding that 38 C.F.R. § 4.7 
is not applicable when the ratings criteria are successive and 
not variable].

Upon examination, the January 2008 VA examiner stated that the 
Veteran's scar symptomatology included infrequent skin breakdown.  
There was no evidence of tissue loss, adherence to underlying 
tissue, underlying soft tissue damage, ulceration or underlying 
tissue loss.  The examiner observed that the Veteran's scar was 
not elevated or depressed and it was the same color as normal 
skin.  The texture was described as normal and induration or 
inflexibility was not noted.  The examiner also noted that the 
scar did not cause limitation of motion or function.

With respect to the disfigurement criteria, the evidence of 
record indicates that the Veteran has a scar on the right side of 
his neck, just below and anterior to the ear.  The January 2008 
VA examiner stated that there was no disfigurement of the head 
neck or face.  The evidence of record also includes color 
photographs of the Veteran's face and neck.  While his scar is 
visibly present, it cannot be said to result in gross distortion 
or asymmetry.  However, even if the Board were to find that the 
Veteran's scar resulted in gross distortion or asymmetry [which 
it does not], since the evidence of record does not indicate that 
there has been any tissue loss, a 30 percent disability cannot be 
assigned due to tissue loss and gross distortion or asymmetry. 

With respect to the two or three characteristics of 
disfigurement, the Veteran's scar has been measured as half an 
inch long and one-eighth of an inch wide.  It is therefore 
shorter than 5 inches and less than one-quarter inch wide.  As 
noted above, the scar is not hypo- or hyper-pigmented, adherent 
to underlying tissue, consisting of abnormal skin texture or is 
indurated and inflexible.  Accordingly none of the eight 
characteristics of disfigurement have been met.

Hart discussion 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 
2002); see also 38 C.F.R. § 3.400 (2009). Accordingly, the 
relevant focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
November 7, 2007.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for any 
period from November 7, 2006 to the present.

In February 2008, the RO increased the Veteran's disability 
rating to 10 percent based on the January 2008 VA examination 
report which indicated that the Veteran's scar was painful.  This 
increased disability rating was assigned effective November 7, 
2007, the date the Veteran filed his increased rating claim.  

As noted above, pursuant to Diagnostic Code 7804, a 10 percent 
disability rating is warranted when a superficial scar is painful 
on examination.  In this case, there is no medical evidence 
indicating that the Veteran's scar was painful prior to January 
2008.  Although the Board acknowledges that the Veteran is 
competent to indicate that his scar was painful, the ratings 
criteria are clear: the scar must be "painful on examination."  
See 38 C.F.R. § 4.118. Diagnostic Code 7804.  To the extent the 
RO granted an effective date as of the date of the Veteran's 
claim, rather than the date of the evidence demonstrating a 
worsening of the Veteran's disability, the Board will not disturb 
this rating.  

After a careful review of the record, the Board can find no 
evidence to support a basis for awarding the Veteran disability 
rating other than the currently assigned noncompensable (zero 
percent) prior to November 7, 2007 and a 10 percent rating on and 
after November 7, 2007. 

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the January 2009 Statement of the Case 
(SOC) and appears to have considered the regulation in the 
Veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for the 
increased disability rating at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected scar. 
 The medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for scar; in fact, it does not appear that the 
Veteran has been hospitalized at all for this disability. 

With respect to employment, there is no evidence that the 
Veteran's service-connected scar would result in marked 
interference with employment.  See Van Hoose, supra [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]. In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased disability rating 
for a scar, residual of a shell fragment wound to the inferior 
right mandible.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected scar, residual of a shell fragment wound to the 
inferior right mandible, currently evaluated as 10 percent 
disabling is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


